Citation Nr: 1107712	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-28 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from May 1964 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Review of the record indicates the Veteran also filed a timely 
notice of disagreement regarding the November 2005 assignment of 
a 30 percent initial rating, effective May 26, 2005, for PTSD.  
His appeal of this issue was later perfected up on the filing of 
a September 2006 VA Form 9 substantive appeal.  See 38 U.S.C.A. 
§ 7105.  In a subsequent August 2010 rating decision, however, 
the Veteran was granted a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) based on his PTSD, his sole service-connected disability, 
effective May 26, 2005.  Therefore, the Board finds this issue is 
resolved in its entirety, and is no longer on appeal before the 
Board.  



FINDINGS OF FACT

Credible evidence has not been presented establishing that a 
current low back disability is due to a disease or injury 
incurred during active military service, or manifested to a 
compensable degree within a year thereafter. 



CONCLUSION OF LAW

A low back disorder was not incurred during active service, and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In June 2005, August 2005, 
August 2008, February 2009, and January 2010 letters, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete the claim on appeal.  Additionally, the 
August 2008 letter provided him with the general criteria for the 
assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the November 2005 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
Pertinent medical records have also been obtained from the Social 
Security Administration.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  He has also been afforded VA medical examination on 
several occasions, most recently in April 2010.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and is 
adequate for purposes of this appeal.  The Board is not aware, 
and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

The Veteran submitted new evidence, in the form of his September 
2010 contentions, directly to the Board.  His representative 
subsequently submitted a December 2010 waiver of agency of 
original jurisdiction (AOJ) review of this evidence; thus, his 
appeal need not be remanded for RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks service connection for a low back disability.  
Service connection may be established for disability resulting 
from disease or injury incurred during military service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be presumed for 
certain disabilities, such as arthritis, which manifest within a 
prescribed period of time following service separation.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As 
with any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

In August 1967, the Veteran was treated for a stab wound to the 
back sustained from an unknown assailant.  Physical examination 
revealed a 2.5-3 cm gash over the left sacrospinal region.  The 
gash penetrated through the fascia and into the underlying 
muscle.  An X-ray of the lumbosacral spine indicated no 
significant bone or soft tissue abnormalities.  A needle fragment 
was observed in the subcutaneous soft tissue of the dorsal region 
of the spine, almost an inch to the left of the midline, slightly 
below L1.  No artery or nerve involvement was diagnosed.  The 
wound was cleaned and sutured, and the Veteran was returned to 
duty the next day.  The Veteran's January 1969 service separation 
examination was negative for any abnormalities of the spine or 
abdomen.  On his concurrent report of medical history, the 
Veteran denied any history of back trouble of any sort.  

Two January 1977 letters from M.F.B., M.D., a private physician, 
indicated the Veteran sustained an on-the-job low back injury in 
March 1976.  He was lifting a heavy object when he felt a severe 
pain in his low back and right leg.  Surgical repair was 
subsequently performed in April 1976, with significant 
improvement.  According to Dr. B., however, the Veteran remained 
disabled from all but light work not involving any lifting.  Of 
note is an April 1977 lumbar myelogram which found no definite 
defects of the lumbar spinal column.  A ruptured disc, however, 
was observed at L3-4.  

Subsequent private treatment records confirm current diagnoses of 
a low back disability, diagnosed as advanced degenerative disc 
disease of the lumbosacral spine.  In May 1982, the Veteran 
sought state disability benefits due to his back disability, and 
claimed a November 1975 injury to his back following a fall.  No 
prior history of a back injury was noted at that time.  The 
Veteran was hospitalized at a private facility in January 1993 
for treatment of psychiatric symptoms, and he was also afforded 
physical therapy of the low back while hospitalized.  At that 
time, he gave a history of a low back injury in April 1976 while 
on the job, and he did not mention a pre-existing low back 
injury.  In July 2001, the Veteran sought private treatment for a 
June 2001 fall in which he injured his right shoulder, neck, 
back, and hip.  

A VA orthopedic examination was afforded the Veteran in October 
2005.  He reported being stabbed in the back during military 
service, but claimed he was unaware how long he was hospitalized 
thereafter.  Currently, he experienced pain along the length of 
his spine, to include both the cervical and thoracolumbar 
regions.  His pain radiated into his upper and lower extremities, 
according to the Veteran.  After physical evaluation of the 
Veteran, a VA examiner diagnosed cervical and lumbar spondylosis, 
with superimposed chronic cervical and lumbosacral strain.  
Thereafter, the examiner reviewed the Veteran's claims file, and 
determined the Veteran's stabbing during military service was 
less likely than not the cause of his current back disabilities.  
The examiner noted that the Veteran's injury in service was a 
soft tissue stab wound, whereas his current disabilities involved 
arthritic degenerative changes with spondylosis, a diagnosis seen 
in a significant percentage of the population.  The examiner 
could find no medical basis for a medical nexus between a soft-
tissue injury 40 years ago and a current degenerative disorder.  

In support of his claim, the Veteran submitted a February 2006 
private examination report.  The Veteran self-reported his 
medical history.  He stated he was stabbed in the back at the L1-
2 level in August 1967 during military service.  He reported 
chronic back pain thereafter.  After physically examining the 
Veteran, a private chiropractor, R.J.Z., D.C., diagnosed status 
post trauma cervical, thoracic, and lumbar spinal sprain/strain 
injury, with paravertebral myofascial pain syndrome.  The Veteran 
also exhibited severe right cervicobrachial and gluteofemoral 
neuralgia and radiculopathy.  In the chiropractor's opinion, the 
Veteran's current back disorders were the result of his stab 
wound during military service.  

A second VA orthopedic examination was afforded the Veteran in 
April 2010.  The Veteran's history of a stab wound to the back 
during military service was noted.  The examiner, a physician, 
noted that the Veteran's stab wound initially required only 
suturing, and did not result in hospitalization beyond his 
initial treatment.  The Veteran's current symptoms included 
severe pain and limitation of motion, especially with use.  He 
used a cane to aid mobility.  After physical examination of the 
Veteran and review of the claims folder, the examiner concluded 
the Veteran's current low back disability was unrelated to his 
in-service stab wound.  The Veteran's current low back disorders 
were in the area between L3-S1, whereas his original stab wound 
was higher up along his spine.  Additionally, the Veteran was not 
noted to have any residual injury of his back at service 
separation in 1969.  Therefore, the examiner concluded it was 
less likely than not that the Veteran's current low back 
disability was caused or aggravated by his in-service injury.  

The Board finds the preponderance of the evidence to be against 
the award of service connection for a low back disability, as the 
Veteran's current low back disabilities are not shown to be a 
result of an in-service disease or injury, and did not manifest 
to a compensable degree within a year thereafter.  Although a 
stab wound to the back is confirmed within his service treatment 
records in August 1967, his January 1969 service separation 
examination was negative for any abnormality of the spine at that 
time, and the Veteran denied any history of a back disorder on 
his concurrent report of medical history.  Thereafter, he did not 
seek treatment for a back injury again until 1975, when he 
reported a November 1975 fall while at work.  He again sustained 
an on-the-job back injury in March 1976, subsequently requiring 
surgery.  During initial post-service treatment for his back 
injuries, the Veteran did not give a history of a back injury in 
service.  

In support of his claim, the Veteran has submitted the 
aforementioned private opinion of R.J.Z., D.C.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to medical 
opinions, the Court has held that 

[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece 
of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the 
[BVA as] adjudicators . . . .  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Regarding the chiropractor's conclusion that the Veteran's 
current back disabilities are the result of his in-service stab 
wound, the Board finds this opinion to be of limited probative 
value for several reasons.  First, the chiropractor did not 
provide a complete rationale for his conclusion.  See e.g. Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  He failed to explain how a soft tissue injury, 
without nerve or artery involvement, would result in the 
Veteran's current spinal disability.  The chiropractor also 
failed to account for all the contemporaneous evidence regarding 
the Veteran's initial injury.  As noted above, an X-ray of the 
Veteran's lumbosacral spine taken immediately after the injury 
found "no significant bone or soft tissue abnormalities seen."  
Additionally, the January 1969 service separation examination and 
report of medical history were both negative for evidence of a 
chronic spinal abnormality.  The chiropractor failed to explain, 
in light of this competent medical evidence, how the August 1967 
injury could result in a chronic disorder.  As the Court has 
noted, most of the probative value of a medical opinion comes 
from its reasoning.  A medical opinion is not entitled to any 
weight "if it contains only data and conclusions."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, the 
chiropractor did not account for the Veteran's multiple 
documented post-service injuries to his spine, and what role they 
might have played in contributing to the Veteran's current spinal 
disability.  Therefore, the Board finds the chiropractor's 
opinion to be of no probative value for the reasons already 
discussed.  

In contrast, the 2005 and 2010 VA examinations were rendered 
based on both full review of the medical record, as well as 
physical examination of the Veteran.  Both examiners noted that 
the Veteran was only hospitalized for observation following his 
initial injury, and was not noted to have damage to his bones, 
arteries, or nerves as a result of the stabbing.  Post-service, 
he did not again seek treatment for a back disorder until he 
experienced on-the-job injuries in 1975 and 1976.  Finally, as 
was noted on the 2010 VA examination, the Veteran's initial stab 
injury was well above the location of his ruptured disc at L3-4, 
and his subsequent degenerative changes at L3-S1.  No competent 
medical expert has adequately explained how a soft tissue injury 
in a different location of the back could result in an orthopedic 
disorder at this location.  For these reasons, the Board finds 
the 2005 and 2010 VA examinations to be more probative.  

The Veteran has also offered his own contentions, stating that 
his current back disabilities are the result of his in-service 
stab wound in August 1967.  As a layperson, however, the Veteran 
is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Orthopedic 
disorders, however, are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

Additionally, the Board does not find the Veteran's statements of 
chronic symptomatology to be credible.  He denied a history of a 
back disability on his January 1969 report of medical history, 
and did not attribute his post-service back complaints to his in-
service stabbing for many years, until he filed his 2005 claim 
for compensation.  Although a VA claim was previously filed by 
the Veteran in 1977, he sought only pension at that time, and did 
not attribute his back injury to the in-service incident.  For 
these reasons, the Veteran's lay statements are not found to be 
credible.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for a low back disability.  The 
Veteran has not presented competent evidence establishing a nexus 
between an in-service disease or injury, and his current low back 
disabilities, and service connection must thus be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit-of-the-doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability is 
denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


